 


109 HR 93 IH: Flagship Species Conservation Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 93 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gilchrest introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To assist in the conservation of flagship species throughout the world. 
 
 
1.Short titleThis Act may be cited as the Flagship Species Conservation Act of 2005. 
2.Findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)Numerous species of fauna have continued to decline to the point that the long-term survival of those species in the wild is in serious jeopardy. 
(2)Many of those species are listed under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) or in Appendix I or II of the Convention on International Trade in Endangered Species of Wild Fauna and Flora. 
(3)There are insufficient resources available for addressing the threats facing those species, which will require the joint commitment and effort of countries within the range of those species, the United States and other countries, and the private sector. 
(4)The grant programs established by the Congress for tigers, rhinoceroses, Asian elephants, African elephants, great apes, neotropical migratory birds, and marine turtles have proven to be extremely successful, provide Federal funds for conservation projects in an efficient and expeditious manner, and encourage additional support for conservation in countries where those species exist in the wild. 
(5)A new grant program modeled on the existing programs for tigers, rhinoceroses, elephants, great apes, neotropical migratory birds, and marine turtles would provide an effective means to assist in the conservation of flagship species for which there are no existing grant programs. 
(b)PurposeThe purpose of this Act is to conserve flagship species of fauna throughout the world, and the ecosystems on which those species depend, by supporting the conservation programs for those species and the CITES Secretariat, promoting partnerships between the public and private sectors, and providing financial resources for those programs and partnerships. 
3.DefinitionsIn this Act: 
(1)AccountThe term Fund means the Flagship Species Conservation Fund established by section 5. 
(2)CITESThe term CITES means the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249), including its appendices and amendments. 
(3)ConservationThe term conservation means the use of methods and procedures necessary to bring a flagship species to the point at which there are sufficient populations in the wild to ensure that the species does not become extinct, including— 
(A)protection and management of populations of a flagship species; 
(B)maintenance, management, protection, and restoration of habitat of a flagship species; 
(C)research and monitoring; 
(D)law enforcement; and 
(E)community outreach and education. 
(4)Fish or wildlifeThe term fish or wildlife means any mammal, fish, bird, or reptile. 
(5)Flagship speciesThe term flagship species— 
(A)subject to subparagraph (B), means a species of fish or wildlife— 
(i)that is listed as an endangered species or threatened species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) or that is listed in Appendix I or II of CITES; 
(ii)whose range is wholly outside of the United States; and 
(iii)that appeals to the public and has other features that make it suitable for communicating conservation concerns; and 
(B)does not include African elephants, Asian elephants, rhinoceros, tigers, great apes, neotropical migratory birds, and marine turtles. 
(6)Multinational Species Conservation FundThe term Multinational Species Conservation Fund means the fund established under the heading multinational species conservation fund in title I of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 4246). 
(7)SecretaryThe term Secretary means the Secretary of the Interior. 
4.Flagship species conservation assistance 
(a)In generalSubject to the availability of funds, the Secretary shall use amounts in the Fund to provide financial assistance for projects for the conservation of that flagship species throughout the world, for which project proposals are approved by the Secretary in accordance with this section. 
(b)Project proposals 
(1)Eligible applicantsA proposal for a project for the conservation of a flagship species may be submitted to the Secretary by— 
(A)any relevant wildlife management authority of a country that has within its boundaries any part of the range of a flagship species, if the agency has authority over fish or wildlife and the activities of the agency directly or indirectly affect the species; 
(B)the CITES Secretariat; or 
(C)any person with demonstrated expertise in the conservation of that flagship species. 
(2)Required informationA project proposal shall include— 
(A)the name of the individual with primary responsibility for conducting the project; 
(B)a succinct statement of— 
(i)the purposes of the project and the methodology for implementing the project, including an assessment of the status of the flagship species that is the subject of the project; and 
(ii)how the project will benefit that species and other species that reside within the same habitat; 
(C)a description of the qualifications of the individuals who will conduct the project; 
(D)an estimate of the funds and time required to complete the project; 
(E)evidence of support for the project by appropriate governmental entities of countries in which the project will be conducted, if the Secretary determines that such support is required for the success of the project; 
(F)information regarding the source and amount of matching funds available for the project; and 
(G)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project for funding under this Act. 
(c)Project review and approval 
(1)In generalThe Secretary shall— 
(A)not later than 30 days after receiving a project proposal, provide a copy of the proposal to other Federal officials, as appropriate; and 
(B)review each project proposal in a timely manner to determine whether the proposal meets the criteria specified in subsection (d). 
(2)Consultation; approval or disapprovalNot later than 180 days after receiving a project proposal, and subject to the availability of funds, the Secretary, after consulting with other Federal officials, as appropriate, shall— 
(A)consult on the proposal with the government of each country in which the project is to be conducted; 
(B)after taking into consideration any comments resulting from the consultation, approve or disapprove the project proposal; and 
(C)provide written notification of the approval or disapproval to the person that submitted the project proposal, other Federal officials, and each country described in subparagraph (A). 
(d)Criteria for approvalThe Secretary may approve a project proposal under this section if the project will help recover and sustain viable populations of flagship species in the wild by assisting efforts in foreign countries to implement flagship species conservation programs. 
(e)Project sustainabilityTo the maximum extent practicable, in determining whether to approve project proposals under this section, the Secretary shall give preference to conservation projects that are designed to ensure effective, long-term conservation of flagship species and their nesting habitats. 
(f)Matching fundsIn determining whether to approve project proposals under this section, the Secretary shall give preference to projects for which matching funds are available. 
(g)Project reporting 
(1)In generalEach person that receives assistance under this section for a project shall submit to the Secretary periodic reports (at such intervals as the Secretary may require) that include all information that the Secretary, after consultation with other government officials, determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements. 
(2)Availability to the publicReports under paragraph (1), and any other documents relating to projects for which financial assistance is provided under this Act, shall be made available to the public. 
5.Flagship Species Conservation Fund 
(a)EstablishmentThere is established in the Multinational Species Conservation Fund a separate account to be known as the Flagship Species Conservation Fund, consisting of— 
(1)amounts transferred to the Secretary of the Treasury for deposit into the Fund under subsection (e); 
(2)amounts appropriated to the Fund under section 6; and 
(3)any interest earned on investment of amounts in the Fund under subsection (c). 
(b)Expenditures from Fund 
(1)In generalSubject to paragraph (2), on request by the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to carry out section 4. 
(2)Administrative expensesOf the amounts in the account available for each fiscal year, the Secretary may expend not more than 3 percent, or up to $80,000, whichever is greater, to pay the administrative expenses necessary to carry out this Act. 
(c)Investment of amounts 
(1)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals. Investments may be made only in interest-bearing obligations of the United States. 
(2)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations may be acquired— 
(A)on original issue at the issue price; or 
(B)by purchase of outstanding obligations at the market price. 
(3)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at the market price. 
(4)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund. 
(d)Transfers of amounts 
(1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury. 
(2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred. 
(e)Acceptance and use of donationsThe Secretary may accept and use donations to provide assistance under section 4. Amounts received by the Secretary in the form of donations shall be transferred to the Secretary of the Treasury for deposit in the Fund. 
6.Advisory Group 
(a)In generalTo assist in carrying out this Act, the Secretary may convene an advisory group consisting of individuals representing public and private organizations actively involved in the conservation of flagship species. 
(b)Public participation 
(1)MeetingsThe advisory group shall— 
(A)ensure that each meeting of the advisory group is open to the public; and 
(B)provide, at each meeting, an opportunity for interested persons to present oral or written statements concerning items on the agenda. 
(2)NoticeThe Secretary shall provide to the public timely notice of each meeting of the advisory group. 
(3)MinutesMinutes of each meeting of the advisory group shall be kept by the Secretary and shall be made available to the public. 
(c)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory group. 
7.Authorization of appropriationsThere is authorized to be appropriated to the Fund $10,000,000 for each of fiscal years 2006 through 2008. 
8.Report to CongressNot later than October 1, 2006, the Secretary shall submit to the Congress a report on the results and effectiveness of the program carried out under this Act, including— 
(1)recommendations concerning how this Act might be improved, including guidelines for determining species that are flagship species; and 
(2)recommendations concerning whether the Fund should be continued in the future. 
 
